Citation Nr: 0029959	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-29 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Kathleen M. Bogan, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1962.  He died in July 1996, and his widow, the appellant in 
the instant appeal, subsequently filed a claim seeking VA 
benefits.

This appeal arises from an October 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for the cause of the veteran's death.  In 
February 2000, the RO denied a claim for entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.

REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional development is necessary prior to further 
disposition of this matter. 

The veteran died in July 1996.  The death certificate 
indicated that the immediate cause of death was septic shock 
due to or as a consequence of staphylococcus aureus sepsis, 
which was also described as the underlying cause of death.  
Both of those conditions were described as having commenced 
approximately two days prior to the veteran's death.  The 
death certificate also indicated that other significant 
conditions contributing to death but not resulting in the 
underlying cause of death (i.e., the staphylococcus aureus 
sepsis) were respiratory failure and acute renal 
insufficiency.  

At the time of the veteran's death, service connection was in 
effect for bilateral deafness, which was rated as 100 percent 
disabling since November 1988, and for residuals of 
tonsillectomy, which was rated as noncompensably disabling.  
In addition, previously, claims seeking service connection 
for abdominal pain and for angular scoliosis had been denied.

The appellant has raised numerous specific arguments in 
support of her claim that have not yet been specifically 
addressed by the RO in the October 1996 and February 2000 
rating decisions.

In an August 1996 letter, an October 1997 letter, and an 
October 1999 letter, the appellant has made the following 
arguments in support of her claim to establish service 
connection for the cause of the veteran's death:  (1) that 
the veteran had a heart disability that was due to active 
service and that this heart disability had a role in the 
development of sepsis and, thus, the cause of the veteran's 
death; (2) that the veteran had a neurological condition that 
was due to active service and that this condition was related 
to falls that led to hospitalization and nursing home 
admissions that precipitated the development of sepsis and, 
thus, the cause of the veteran's death; (3) that the veteran 
was exposed to radiation during his active duty and that the 
radiation exposure contributed to his eventual death; (4) 
that the veteran should have been rated as 100 percent 
disabled for at least 10 years prior to his death and prior 
rating decisions contrary to a finding of total service-
connected disability for at least 10 years are clearly and 
unmistakably erroneous; and (5) that the veteran developed 
hydrocephalus as a result of his active service and that this 
condition ultimately led to the development of sepsis, thus 
causing his death.  Thus, the appellant has raised numerous 
claims that must be individually addressed on remand.

The appellant has also submitted, inter alia, an October 1998 
letter from a private physician, Dr., Michael S. Lewis.  In 
that letter, Dr. Lewis opines that the veteran suffered from 
hypertension and cardiovascular disease dating back to his 
active duty.  

In the October 1998 letter, the private physician also opines 
that the veteran should have been entitled to a 100 percent 
disability rating for bilateral hearing loss disability 
dating back to 1962.  (Notably, the physician neglects to 
acknowledge that service connection was in fact established 
(in a March 1963 rating decision) for bilateral deafness, 
perceptive, due to acoustic trauma.  Quite incorrectly, the 
physician states that the claim for service connection was 
denied at that time.  An accurate characterization of the 
March 1963 rating decision was that the RO awarded service 
connection for bilateral deafness, effective November 1, 
1962, but that the RO found the disability level as not 
warranting more than a noncompensable rating under a 
mechanical application of the hearing loss disability 
criteria set forth by regulation.  See 38 C.F.R. § 4.85 
(1999) (including Tables VI, VI-A, and VII).  The Board is of 
the opinion that the RO addressed the hearing loss disability 
level at length in its February 2000 decision.  However, on 
remand, the RO should include this issue in its 
readjudication so that the resulting rating decision is 
thorough and comprehensive.  

Nevertheless, on remand, the RO should request that an 
appropriate specialist from a VA medical facility review the 
appellant's contentions and the claims folder and discuss her 
arguments.  Specifically, the examining specialist (to be 
selected by the VA medical facility) should discuss the 
veteran's hypertension, cardiopulmonary failure, neurological 
conditions, and hydrocephalus, and the specialist should 
discuss if there is any relationship between these disorders, 
the veteran's active duty, and the veteran's death.  The 
reviewing specialist should discuss the following items: (1) 
whether the veteran had a heart disability that was due to 
active service and whether this heart disability had a role 
in the development of sepsis and, thus, the cause of the 
veteran's death; (2) whether the veteran had a neurological 
condition that was due to active service and whether this 
condition was related to falls that led to hospitalization 
and nursing home admissions that precipitated the development 
of sepsis and, thus, the cause of the veteran's death; and 
(3) whether the veteran developed hydrocephalus as a result 
of his active service, and whether this condition led to the 
development of sepsis and the veteran's death.

The Board notes the complexity of this matter.  The appellant 
is pursuing alternative arguments in support of her claim for 
service connection for the cause of the veteran's death.  
This remand to the RO will permit the RO to make a reasoned 
and thorough evaluation of each of those arguments in the 
first instance.  

In addition, the appellant (via her representative) has often 
referred to the existence of medical statements and medical 
evidence in support of her claim.  While she has submitted 
various medical evidence (both culled from private sources 
and from Department of Veterans Affairs (VA) sources), it is 
still not certain whether she has additional medical evidence 
in support of her claim.  Accordingly, on remand, the RO will 
specifically notify the appellant that she may present any 
additional supporting evidence (or provide VA with adequate 
identification of such available evidence so that VA may seek 
to obtain that evidence) in a timely fashion.

The appellant filed her claim in July 1996.  Prior to March 
4, 1992, 38 C.F.R. § 19.196 (1991) had provided that 
"[i]ssues involved in a survivor's claim for benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  However, effective 
March 4, 1992, 38 C.F.R. § 19.196 was replaced.  The 
currently applicable provision, 38 C.F.R. § 20.1106 (1999), 
provides that "[e]xcept with respect to benefits under the 
provisions of 38 U.S.C. § 1318 . . . issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime."  Thus, where there is a prior rating 
decision that has the effect of preventing a veteran from 
having been rated as totally disabled for at least 10 years 
prior to his death, the survivor must demonstrate clear and 
unmistakable error in that rating decision.  Marso v. West, 
13 Vet. App. 260, 266 (1999).  In this case, the appellant 
refers to a March 1963 rating decision that awarded service 
connection for a bilateral hearing disability but that rated 
that disability as noncompensably disabling.  The gist of the 
appellant's argument is that this rating decision was clearly 
and unmistakably erroneous in assigning less than a 100 
percent disability rating for the veteran's service-connected 
bilateral hearing loss.  On the basis of this argument, she 
seeks to establish that the veteran had a 100 percent 
disability rating in effect for a service-connected condition 
for at least 10 years prior to his death, so as to bring this 
claim within the parameters of 38 U.S.C.A. § 1318.  
Therefore, on remand, the RO should adjudicate whether the 
March 1963 rating decision that awarded service connection 
for bilateral deafness at a noncompensable level was clearly 
and unmistakably erroneous.  The RO should also consider 
whether the March 1989 rating decision that increased the 
rating for bilateral deafness to 100 percent effective 
November 23, 1988, was clearly and unmistakably erroneous.  

Finally, the Board notes the insistence by the appellant's 
representative that correspondence be sent exclusively to her 
and not to the appellant directly.  The Board and the agency 
of original jurisdiction, however, may not statutorily honor 
this request since decisions of the Board and of the agency 
of original jurisdiction must be sent to both a 
claimant/appellant and the claimant/appellant's 
representative.  See 38 U.S.C.A. § 7104(e) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 19.30, 19.31, 19.36 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must specifically notify the 
appellant that she may either submit or 
adequately identify any additional 
supporting evidence that is not yet of 
record.  If the appellant submits 
additional supporting evidence, that 
evidence will be associated with the 
claims folder and will be considered in 
connection with the readjudication on 
remand.  If the appellant instead 
provides adequate identification of 
additional supporting evidence, the RO 
will undertake to assist the appellant 
by seeking to obtain adequately 
identified evidence.

2.  The RO must request that a VA 
physician review the veteran's claims 
folder and all the evidence of record 
therein (including the appellant's 
August 1996, October 1997, October 1999 
letters) and to render an opinion as to 
the relationship, if any, between the 
veteran's hypertension, cardiopulmonary 
and heart problems, neurological 
condition, and hydrocephalus, the 
veteran's active service, and the cause 
of his death in July 1996.  
Specifically, the reviewing specialist 
should discuss the following items: (1) 
whether the veteran had a heart 
disability that was due to active 
service and whether this heart 
disability had a role in the development 
of sepsis and, thus, the cause of the 
veteran's death; (2) whether the veteran 
had a neurological condition that was 
due to active service and whether this 
condition was related to falls that led 
to hospitalization and nursing home 
admissions that precipitated the 
development of sepsis and, thus, the 
cause of the veteran's death; and (3) 
whether the veteran developed 
hydrocephalus as a result of his active 
service, and whether this condition led 
to the development of sepsis and thus 
his death.  The VA physician should be 
provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to rendering an 
opinion.  The examination report should 
set forth all pertinent findings in a 
clear, comprehensive, and legible 
manner.  The reviewing specialist should 
also discuss any contrary evidence 
submitted by the appellant in support of 
her claim (such as the October 1998 
letter from Dr. Michael S. Lewis) and 
should reconcile, if necessary the 
opinions of the reviewing specialist 
with any contrary opinions.

3.  The RO must specifically adjudicate 
the following issues on remand: (1) 
whether the veteran had a heart 
disability that was due to active 
service and whether this heart 
disability had a role in the development 
of sepsis and, thus, the cause of the 
veteran's death; (2) whether the veteran 
had a neurological condition that was 
due to active service and whether this 
condition was related to falls that led 
to hospitalization and nursing home 
admissions that precipitated the 
development of sepsis and, thus, the 
cause of the veteran's death; (3) 
whether the veteran was exposed to 
radiation during his active duty and 
whether the radiation exposure 
contributed to his eventual death; (4) 
whether the veteran should have been 
rated as 100 percent disabled for at 
least 10 years prior to his death and 
whether prior rating decisions in March 
1963 and in May 1989 that are contrary 
to a finding of total service-connected 
disability for at least 10 years prior 
to the veteran's death are clearly and 
unmistakably erroneous; and (5) whether 
the veteran developed hydrocephalus as a 
result of his active service, and 
whether this condition led to the 
development of sepsis and to the cause 
of the veteran's death.

Upon remand, the appellant will be free to submit additional 
evidence and argument.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if (1) service connection for the cause of the 
veteran's death may be granted; and (2) a claim for 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318 may be granted.  In considering these two 
issues, the RO must address the arguments and theories of 
entitlement set forth in paragraph 3 of the remand order, as 
discussed above.  If the decision remains adverse to the 
appellant, she and her representative should be furnished 
with a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



